Citation Nr: 0216514	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  01-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for status post 
scarification of the right lung due to spontaneous 
pneumothorax, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976, and from May 1977 to August 1995.

This appeal arose from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to an increased 
evaluation for status post scarification of the right lung 
due to spontaneous pneumothorax.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.

The veteran provided oral testimony via video conference 
before the undersigned Member of the Board in September 2002, 
a transcript of which has been associated with the claims 
file.

The case is now before the Board for appellate review. 

The Board also notes that during the pendency of this appeal, 
in July 2001, the veteran filed a claim for entitlement to 
service connection for a hearing loss disability.  A review 
of the claims folder reveals that the RO has not yet 
adjudicated the veteran's claim, as such, the Board does not 
have jurisdiction of this issue.  Absent a decision, a notice 
of disagreement and a substantive appeal, the Board does not 
have jurisdiction of an issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
Jurisdiction does indeed matter and it is not "harmless" when 
VA, during the claims adjudication, process fails to consider 
threshold jurisdictional issues.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  The issue is, therefore, referred to the 
RO for adjudication, and the veteran is to be notified by 
letter that includes complete appellate rights.


FINDING OF FACT

The status post scarification of the right lung due to 
spontaneous pneumothorax is manifested by FEV-1 of 101 
percent, predicted post-drug, and FEV1/FVC of 99 percent, 
predicted post-drug, with lung volume of 98 percent, 
predicted post-drug, and with daily inhalation therapy.


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
status post scarification of the right lung due to 
spontaneous pneumothorax have been met.  38 U.S.C.A. §§  
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.20, 4.97, 
Diagnostic Code 6602 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records reveals that the 
veteran had a spontaneous pneumothorax in 1983 and was 
treated with a chest tube insertion.

The veteran did well until he was admitted for 
hospitalization in February 1989, when he developed shortness 
of breath and right sided chest pain.  Chest X-rays on the 
day of admission revealed a near 100 percent pneumothorax on 
the right.  A chest tube was placed and he was later taken to 
surgery where he underwent a right thoracotomy with 
subsequent pleural abrasion and excision of numerous 
emphysematous blebs from the right middle lobe and the right 
upper lobe.  By the time of discharge in March 1989, the 
right lung was completely expanded, and he was afebrile with 
a clean, healing incision. 

Subsequent to service, a VA examination report dated in 
October 1995 shows that the veteran stated he would get 
shortness of breath upon exertion.  The lungs were clear to 
auscultation and percussion.  There were good breath sounds 
and good excursion.  There were no restriction of expansion 
of the chest wall, no rales, rhonchi or wheezes.  Chest X-
rays showed status post partial pneumonectomy on the right 
with concomitant loss of volume in the right hemithorax.  The 
pulmonary function tests were normal.

By rating action dated in March 1996, the RO granted the 
veteran's claim of entitlement to service connection for 
status post scarification of the right lung due to 
spontaneous pneumothorax, and assigned a 10 percent rating 
evaluation effective as of September 1, 1995.

In November 2000, the veteran requested that the RO award an 
increased evaluation for his service-connected status post 
scarification of the right lung due to spontaneous 
pneumothorax.

A VA examination report dated in December 2000 reveals that 
the veteran reported continued shortness of breath with 
exertion.  He indicated that he had discontinued running, 
which he had previously done, as a result of his symptoms.  
He also reported an infrequent nonproductive cough, but no 
sputum, hemoptysis or anorexia.  Pulmonary function testing 
revealed that FEV-1 was 99 percent, and the ratio of FEV-l to 
forced vital capacity (FEV1/FVC) was 93 percent.  Mild 
obstructive disease of the small airway was noted.  Chest X-
rays indicated fibrotic changes were seen involving both 
lungs with bulla formation present.  Minimal pleural 
thickening was seen involving the right lower hemithorax with 
elevation of the right diaphragm.

By rating actions of the RO dated in January 2001 and March 
2001, the 10 percent evaluation for the veteran's service-
connected status post scarification of the right lung due to 
spontaneous pneumothorax, was continued.

A VA examination report dated in September 2001 reveals that 
the veteran reported that he had sustained a spontaneous 
pneumothorax in his right lung in 1981 while stationed at 
Fort McClellan, Alabama.  He was treated with chest tube 
insertion.  He did quite well up until 1988 or 1989, and then 
at Leavenworth, Kansas, he sustained a second pneumothorax on 
the right side.  Again, he was treated with chest tube 
insertion and thoracotomy.   He reported doing well since 
then. 

He asserted that he had recently developed some shortness of 
breath on exertion.  He had been using an albuterol inhaler 
for the past year.  He denied any allergies, but had never 
been skin-tested for allergies.  He did not think that he had 
any hay fever.  He did not have any runny nose, watery eyes, 
or sneezing.  He stated that the only times he had the 
problem were whenever he would run.  He would run a mile to a 
mile and a half three times a week.  He would load and unload 
his mail truck, and he would do his yard work.  The only time 
he would use his inhaler was after running; otherwise, he did 
not require the inhaler in doing his yard work.  He had no 
cough and no sputum.  Socially, he reported smoking one pack 
of cigarettes per day since he was 19.  

Physical examination revealed that the veteran was a well-
nourished, well-developed, white male in no distress.  There 
was no evidence of shortness of breath.  
Lungs were clear to auscultation and percussion.  There was 
slight rhonchi in both bases.  Otherwise, there were good 
breath sounds throughout both lung fields.  

The examiner referred to the pulmonary function study 
performed in January 2000, which indicated FEV-l was 99 
percent and lung volume was 80 percent, which represented a 
very mild obstructive phenomenon.  The diagnosis, in 
pertinent part, was chronic obstructive pulmonary disease, 
mild.

A VA pulmonary function test conducted in September 2001, 
showed FEV-l of 101 percent, predicted post-drug, and 
FEV1/FVC ratio of 99 percent, predicted post drug, with lung 
volume of 98 percent, predicted pre-drug.  The examiner noted 
that the study demonstrated mild to moderate obstructive 
disease of the large and small airways with excellent 
response to the bronchodilator.

In May 2002, the veteran submitted a copy of his prescription 
dated in April 2002, for Salmeterol, which included dosage 
instructions as follows:  "Inhale 2 puffs by mouth, twice a 
day as needed for shortness of breath."  He also included a 
copy of a prescription, also dated in April 2002, for 
Fluticasone, which included dosage instructions as follows: 
"2 puffs mouth twice a day."

During his September 2002 video conference hearing, the 
veteran testified that he would get short of breath every 
time he would do anything physical.  He indicated that he 
would experience shortness of breath while running or even 
working as a truck driver for the U.S. Postal Service.  He 
stated that his work involved loading and unloading mail, 
which resulted in his using two inhalers once or twice daily.  
The veteran added that he was employed full time, forty hours 
per week, with occasional overtime.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2002), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2002).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Status post scarification of the right lung due to 
spontaneous pneumothorax is currently evaluated as 10 percent 
disabling, by analogy, pursuant to Diagnostic Code 6602, 
which provides the rating criteria for bronchial asthma.

Pursuant to Diagnostic Code 6602, a 100 percent rating is 
provided for FEV-1 of less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

A 60 percent rating is provided for FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC (forced vital capacity) of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

A 30 percent rating is provided for FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.

A 10 percent rating is provided for FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.   
It is noted that in the absence of clinical findings of 
asthma at time of examination, a verified history of 
asthmatic attacks must be of record.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2002).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002);  38 C.F.R. 
§§ 3.102, 4.3 (2002).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).



Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West Supp. 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in San Antonio, Texas; the Audie L. Murphy Memorial 
Veterans Hospital, in San Antonio, Texas; and the Frank M. 
Tejeda VA Outpatient Clinic, in San Antonio, Texas.  

The treatment records have been obtained from the respective 
providers and have been associated with the veteran's claims 
folder.  The RO has obtained and associated with the claims 
file the medical treatment, diagnostic, and examination 
reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

Specific notice letters were also sent to the veteran in 
February 2001, in April 2001, and in August 2001, advising 
him to submit additional evidence in support of his claim.  
They advised him that he could submit additional evidence 
himself or sufficiently identify such evidence.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Similarly, the RO has specifically acknowledged that it had 
considered the enactment of the VCAA in adjudicating the 
veteran's claim as set forth in the Supplemental Statement of 
the Case dated in April 2002.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, a Statement of the Case, a Supplemental 
Statement of the Case, and associated correspondence.

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  See Quartuccio, supra.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He testified at a 
video conference hearing over which the undersigned Board 
Member presided in September 2002.

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, the veteran has been afforded the 
benefit of contemporaneous examination to directly address 
the current nature and extent of severity of his respiratory 
disability at issue.  VA has notified the veteran of the 
information and evidence necessary to substantiate his claim.  

Thus, there is no useful purpose in remanding the matter 
again for development of the issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims." Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In sum, the Board finds that there has been substantial 
compliance with VCAA as the record currently stands.


Increased Evaluation

As indicated hereinabove, the veteran's status post 
scarification of the right lung due to spontaneous 
pneumothorax is currently assigned a 10 percent disability 
rating under 38 C.F.R. § 4.97, Diagnostic Code 6602 based on 
the criteria for bronchial asthma.

In considering the application of the Schedular criteria set 
forth in Diagnostic Code 6602, to the symptoms associated 
with the status post scarification of the right lung due to 
spontaneous pneumothorax, the Board refers to the recent 
pulmonary function tests.  In January 2001, the veteran 
showed a FEV-1 of 99 percent predicted and a ratio of FEV-
1/FVC of 93 percent predicted.  In September 2001, pulmonary 
function studies showed FEV-1 of 101 percent predicted and a 
ratio of FEV-1/FVC of 93 percent predicted.

In reviewing the medical findings with the Schedular 
criteria, the FEV-1 has not been lower than 99 percent of 
predicted.  A 30 percent rating is provided for FEV-1 of 56- 
to 70- percent predicted, or; FEV-1/FVC of 56 to 70 percent.  
However, the Schedular criteria also provides a 30 percent 
evaluation where the evidence establishes daily inhalational 
or oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2001).

In this regard, the Board is impressed by the hearing 
testimony of the veteran, wherein he asserted that he uses 
two inhalers once or twice daily, precipitated by activity 
associated with his employment as a truck driver for the U.S. 
Postal Service.  It was asserted that his daily activity, to 
include loading and unloading trucks, results in shortness of 
breath, which is controlled by the use of inhalers.  He, 
further, testified that he works at least 40 hours per week, 
with occasional overtime.
Additionally, the veteran provided copies of prescriptions 
for inhalers which direct that he use them twice daily for 
shortness of breath, as needed.

The Board is aware that the examination reports of record 
have indicated that the veteran would use an inhaler on 
occasion.  However, this was based upon symptoms as reported 
by the veteran.  As the veteran is competent to report that 
his pulmonary symptomatology has gotten worse, the Board 
finds that his testimony, coupled with the recent 
prescriptions of record, are probative of daily inhalational 
therapy for which a 30 percent evaluation would be 
appropriate.

In this regard, the Board finds that the evidence is at the 
very least in equipoise as to the assignment of an increased 
rating evaluation of 30 percent for the status post 
scarification of the right lung due to spontaneous 
pneumothorax.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue is given to the 
claimant. 38 U.S.C.A. § 5107 (West 1991). As such, the Board 
concludes that the veteran's current status post 
scarification of the right lung due to spontaneous 
pneumothorax disability more closely approximates a 30 
percent evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2002).

Clearly, the preponderance of the evidence is against the 
next higher rating of 60 percent for status post 
scarification of the right lung due to spontaneous 
pneumothorax.  The record does not show pulmonary function 
test results meeting the 60 percent rating criteria of 
Diagnostic Code 6602, nor does the record show monthly visits 
to a physician for required care of exacerbations, or; 
intermittent (at least 3 times per year) courses of systemic 
(oral or parenteral) corticosteroids as required for a 60 
percent rating under this code.


The Board has identified no other diagnostic code which may 
be more appropriate than those applied by the RO, and the 
veteran has suggested none.

In summary, a disability evaluation of 30 percent for the 
status post scarification of the right lung due to 
spontaneous pneumothorax is warranted, for the reasons and 
bases described above.  The benefit sought on appeal is 
accordingly granted to that extent.


Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  

Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  

In the statement of the case dated in June 2001, the RO 
concluded that an extraschedular evaluation was not warranted 
for the status post scarification of the right lung due to 
spontaneous pneumothorax.  Since this matter has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  


According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 
C.F.R. § 3.321(b)(1) (2002).  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  

A review of the claims file does not show that the veteran's 
status post scarification of the right lung due to 
spontaneous pneumothorax has resulted in marked interference 
with employment or frequent periods of hospitalization.  In 
fact, the veteran has testified that he works full time and 
occasionally works overtime as a truck driver for the U.S. 
Postal Service.

While the Board acknowledges the veteran has exhibited 
shortness of breath on activity, such impairment is already 
contemplated by the applicable schedular criteria currently 
reflected in the 30 percent evaluation granted on appeal.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board has been 
unable to identify any factor consistent with an exceptional 
or unusual disability picture, and the veteran has pointed to 
none.  

In short, the status post scarification of the right lung due 
to spontaneous pneumothorax does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral of his case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) (2002).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an increased evaluation of 30 percent for 
status post scarification of the right lung due to 
spontaneous pneumothorax, is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

